Mr. Chief Justice Duncan delivered the opinion of the court: Plaintiff in error, Hyman Levin, was convicted in the municipal court of Chicago of maintaining a common nuisance by keeping a place where intoxicating liquor was kept and sold in violation of section 21 of the Illinois Prohibition act. He was tried before the court and a jury, found guilty and sentenced to confinement at labor in the house of correction in the city of Chicago for the term of one year and to pay a fine of $500 and costs. This writ of error is prosecuted for a review of the record. This cause comes to this court on the common law record, on which the sole error assigned and argued is that section 21 of the Illinois Prohibition act is unconstitutional. The record discloses that no motion was made to quash the information. There is a recital in the record that a motion for a new trial was made and overruled, but there is no bill of exceptions preserving the motion for a new trial as part of the record, and the record does not even recite the grounds, if any special grounds were alleged, for such motion. There is no showing in the record whatever that the question of the constitutionality of said section of the Prohibition act was presented to the trial court for decision. This court cannot take jurisdiction of this cause upon the ground that the validity of a statute is involved, because the record does not disclose that such question was presented to the trial court for decision. (People v. Rawson, 278 Ill. 654; Wennersten v. Sanitary District, 274 id. 189; Cleveland, Cincinnati, Chicago and St. Louis Railway Co. v. McGrath, 195 id. 104.) There is no error assigned on the record that gives the Appellate Court jurisdiction of this writ of error. As the cause is improperly in this court the writ of error will be dismissed. Writ dismissed.